DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 4 recites that “the fifth and sixth n-FETs electrically coupled in series”.  However, it further recites that “a drain of the fifth n-FET is connected to a drain of the sixth n-FET and a source of the fifth n-FET is connected to a source of the sixth n-FET”. Therefore, the transistors are connected in parallel, not in series as recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriuchi et al. (US 20160028378).
As to claim 1, Moriuchi et al.’s figure 1 shows a cross-coupled differential activated latch circuit, comprising: first and second inputs (DLIP and DLIN) for receiving digital input values; first and second outputs (QOP and QON) for outputting digital latched values; first and second n-FETs (TN24 and TN25) connected in a cross-coupled arrangement, with a gate of each of same first and second n-FETs electrically connected to a drain of the other one of the first and second n-FETs; an SW node (N20) having a changing voltage; and circuitry (TN21, TN22, TN26, TN27 and 12) comprising a plurality of n-FETs (TN21, TN22, TN26, TN27) and inverters (TP12, R12 and TN12 form an inverter; and TP11, R11 and 
As to claim 4, figure 1 shows that the plurality of n-FETs comprise: third and fourth n-FETs (TN21 and TN26) electrically coupled in parallel, wherein a drain of the third n-FET is connected to a drain of the fourth n-FET and a source of the third n-FET is connected to a source of the fourth n-FET, and wherein a base of the third n-FET is connected to the first input, and a base of the fourth n-FET is connected to an inverse (by inverter formed by TP12, R12 and TN12) of the second input; and fifth and sixth n-FETs (TN22 and TN27) electrically coupled in series (parallel), wherein a drain of the fifth n-FET is connected to a drain of the sixth n-FET and a source of the fifth n-FET is connected to a source of the sixth n-FET, and wherein a base of the fifth n-FET is connected to the second input (DLIN) and a base of the sixth n-FET is connected an inverse (by inverter formed by TP11, R11 and TN11) of the first input.
As to claim 5, the modified Chen’s figure shows that the circuitry implements the logic function as recited (similar circuit, similar function).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al. (US 20160028378).
 As to claim 6, integrated circuit implemented in GaN is well known in the art.  It would have been obvious to one having ordinary skill in the art to implement Moriuchi et al.’s circuit in GaN for the purpose of reducing cost.
As to claim 8, clamp diode is well known in the art.  It would have been obvious to one having ordinary skill in the art to add clamp diodes at the inputs of the latch for the purpose of reducing error.  Therefore, the modified Moriuchi et al.’s figure shows that the first and second latch inputs are clamped by diode- connected protection n-FETs.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al. (US 20160028378) in view of Applicant’s admitted prior art (AAPA) figures 1-4.
As to claim 7, Moriuchi et al.’s figure fails to show a pulse filter at each of the first and second inputs.  However, AAPA’s figures 1-4 shows pulse filter coupled to the input of latch circuit.  Therefore, it would have been obvious to one having ordinary skill in the art to add pulse filter coupled to the inputs of Moriuchi et al.’s latch circuit for the purpose of reducing pulse noise.
Allowable Subject Matter
s 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842